Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-8, 21-32  pertains to Species I for continuing prosecution  without traverse in the communication with the Office on 03/11/2022 is acknowledged.


Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-5, 8, 21-22, 26-29, 32  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ooka (US 2007/0059919) thereafter Ooka 919. (Of record document A28 in Applicant IDS submitted on 07/113/2020).
	With regard to claim 1, Ooka 919  discloses  (the abstract, Fig 2A-2K, Fig 3A-3D, Fig
Fig 4A- 4 C, Fig 5 A-5 C)
An integrated circuit device comprising:
a first conductive feature;( Fig 3A, first conductive feature 7b, para [0040])
a dielectric layer disposed on the first conductive feature;( fig 3D, combined layer 6+7 para [0036])
a second conductive feature that extends through the dielectric layer to directly contact the first conductive feature; ( Fig 2f, second conductive feature 7a, para [0037])
a barrier layer disposed between the second conductive feature and the dielectric layer, wherein the barrier layer includes a semiconductor element of the dielectric layer. ( Fig 1C through 1E , barrier layer 4 and 10, para [0030][0031][0044], the barrier layer is made of manganese silicon oxide Mn Si x O y and have two element in common with the dielectric layer 7 that is made of  Silicon Carbide oxide, para [0036]  )
With regard to claim 21,  Ooka 919  discloses  (the abstract, Fig 2A-2K, Fig 3A-3D, Fig
Fig 4A- 4 C, Fig 5 A-5 C)
A device, comprising:
a first conductive feature; ( Fig 3A, first conductive feature 7b, para [0040])
a dielectric layer disposed on the first conductive feature; ( fig 3D, combined layer 6+7 para [0036])
a second conductive feature that extends through the dielectric layer to directly contact the first conductive feature; ( Fig 2f, second conductive feature 7a, para [0037]) and
a barrier layer disposed between the second conductive feature and the dielectric layer, wherein the barrier layer comprises manganese, silicon, oxygen, and nitrogen. (barrier layer 4 and 10, para [0030][0031][0044], the barrier layer is made of manganese silicon oxide Mn Si x O y and therefore the barrier layer comprises manganese , silicon, oxygen,  para [0044] )
	Furthermore, note that by a previous court decision 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With regard to claim 27, Ooka 919  discloses  (the abstract, Fig 2A-2K, Fig 3A-3D, Fig
Fig 4A- 4 C, Fig 5 A-5 C)
A structure, comprising:
a first conductive feature; a first conductive feature;( Fig 3A, first conductive feature 7b, para [0040])
a dielectric layer disposed on the first conductive feature; ( fig 3D, combined layer 6+7 para [0036])
a second conductive feature that extends through the dielectric layer to directly contact the first conductive feature; ( Fig 2f, second conductive feature 7a, para [0037]) and
a barrier layer disposed between the second conductive feature and the dielectric layer,
wherein the barrier layer comprises manganese, manganese nitride, titanium, tantalum, cobalt, cobalt tungsten, or molybdenum, (barrier layer 4 and 10, para [0030][0031][0044], the barrier layer is made of manganese silicon oxide Mn Si x O y and therefore the barrier layer comprises manganese , silicon, oxygen, para [0044] or tantalum ,para [0036] )
wherein the second conductive feature comprises a lower via portion and an upper line portion disposed over the lower via portion.( Shown in Fig 2H, via portion 7a and upper lines portion 7b, para [0040])
Furthermore, note that by a previous court decision 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With regard to claims 2, 3, 4,5,  Ooka 919  discloses  (the abstract, Fig 2A-2K, Fig 3A-3D, Fig 4A- 4 C, Fig 5 A-5 C) an integrated circuit, wherein the barrier layer and the dielectric layer each interface with a top surface of the first conductive feature.(shown in Fig 2H,Fig  2J, barrier layer 10,para [0043], dielectric layer 6+7, top conductive layer  is the trench part of the dual damascene connection)
Or, wherein the second conductive feature includes a via portion disposed on the first conductive feature and an upper portion disposed on the via portion.( shown in Fig 2H, para [0037])
Or wherein the upper portion of the second conductive feature physically contacts the via portion (shown in Fig 2H)
Or, wherein the barrier layer is disposed on side and bottom surfaces of the upper portion of the second conductive feature. (shown in Fig 2H, barrier layer 10)
With regard to claim 8,  Ooka 919  discloses  (the abstract, Fig 2A-2K, Fig 3A-3D, Fig 4A- 4 C, Fig 5 A-5 C) an integrated circuit
wherein the barrier layer includes a first vertical portion and a second vertical portion
disconnected from the first vertical portion at an interface between the second conductive feature and the first conductive feature (  shown in  Fig 2H through 2K)
With regard to claim 26, Ooka 919  discloses  (the abstract, Fig 2A-2K, Fig 3A-3D, Fig 4A- 4 C, Fig 5 A-5 C) an integrated circuit, wherein the second conductive feature comprises a lower via portion and an upper line portion disposed over the lower via portion, wherein a portion of the barrier layer is disposed between the upper line portion and the dielectric layer along a vertical direction.( shown in Fig 2K)
With regard to claim 28, 29, 32, Ooka 919  discloses  (the abstract, Fig 2A-2K, Fig 3A-3D, Fig 4A- 4 C, Fig 5 A-5 C) an integrated circuit, wherein the lower via portion comprises a first width,
wherein the upper line portion comprises a second width such that a portion of the upper line portion overhangs the lower via portion. .( shown in Fig 2K)
Or, wherein a portion of the barrier layer is vertically disposed between dielectric layer and the upper line portion. .( shown in Fig 2K)
	Or, wherein the second conductive feature comprises copper (Cu), copper manganese (CuMn), copper aluminum (CuAl), copper titanium, (CuTi), copper vanadium (CuV), copper chromium (CuCr), copper silicon (CuSi), or copper niobium (CuNb).
( Ooka 919  discloses  a dual damascene interconnections so inherently both first conductive feature  can comprise Copper (Cu) or Aluminum (Al) )
                                           Claim Rejections - 35 USC § 103
4. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5. 	 Claims 6-7, 22-25, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over- Ooka (US 2007/0059919) thereafter Ooka 919. (Of record document A28 in Applicant IDS submitted on 07/113/2020
	With regard to claims 6-7,22-25,30-31 claims 6-7, 22-25,30-31 are obvious over Ooka 919 for the following rationale:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325
U.S. 327,65 USPQ 297 (1945).

6	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                 
                                                                 /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897